DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 7, 2020.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 4/7/2020, 7/6/2021 and 8/31/2021 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on April 7, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-13 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, Ono (US 2016/0005639) discloses a sample holder (Fig. 1, sample holder 1), comprising: 
 	base body (Figs. 1a and 1b, substrate 2) including a ceramic material (i.e. substrate 2 of Figures 1a and 1b is composed of ceramics. See paragraph [0014]) and comprising a sample holding face (i.e. sample holding face) (See paragraph [0014]) which lies on an upper face (i.e. upper face of substrate 2 of Figures 1a and 1b) of the base body (Figs. 1a and 1b, substrate 2); 
 	a support body (Figs. 1a and 1b, supporting member 3) including a metal material (i.e. supporting member 3 of Figures 1a and 1b is composed of metal. See paragraph [0014]) and comprising an upper face which faces a lower face of the base body (Figs. 1a and 1b, substrate 2) (See paragraph [0014]); and
 	a first joining layer (Figs. 1a and 1b, joining layer 4) which joins the lower face of the base body (Figs. 1a and 1b, substrate 2) and the upper face of the support body (Figs. 1a and 1b, supporting member 3) together (See paragraph [0014]).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a first through hole extending from a lower face of the support body through the first joining layer to the upper face of the base body, a part of the first through hole located within the base body being at least partly narrower than a part of the first through hole located within the support body and a part of the first through hole located within the first joining layer; and a porous member located inside the first through hole and joined to the lower face of the base body via a second joining layer. 

 	Therefore, regarding claims 1-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A sample holder, comprising: 
 	base body including a ceramic material and comprising a sample holding face which lies on an upper face of the base body; 
 	a support body including a metal material and comprising an upper face which faces a lower face of the base body; 
 	a first joining layer which joins the lower face of the base body and the upper face of the support body together; 
 	a first through hole extending from a lower face of the support body through the first joining layer to the upper face of the base body, a part of the first through hole located within the base body being at least partly narrower than a part of the first through hole located within the support body and a part of the first through hole located within the first joining layer; and 
 	a porous member located inside the first through hole and joined to the lower face of the base body via a second joining layer.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (JP2015159232A) deals with a sample holding tool and plasma etching device using the same, Ono (US 2016/0005639) deals with a sample holder, Saito et al (US 8,505,928) deals with a substrate temperature control fixing apparatus, Miyashita et al (US 2010/0065300) deals with a feeding structure of electrostatic chucks, method for producing the same, and method for regenerating a feeding structure of electrostatic chucks, Nakamura et al (US 2006/0209490) deals with an electrostatic chuck and wafer holding member and wafer treatment method, and Lee et al (US 2005/0105243) deals with an electrostatic chuck for supporting a substrate.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838